DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2. Authorization for this examiner’s amendment was given in an interview with Amichai Kotev, Reg. No. 57,668 on  06/21/2022
      
The claim has been amended as follows: 
3.  Claim 5 (Currently Amended):  Claim 5 (cancelled).
Allowable Subject Matter
4. Claims [ 1-4 and 6-16] are  allowed.
5. The following is an examiner’s statement of reasons for allowance: 
 Re Claims [1  and 15-16], none of the prior arts on the record either in combination or alone teaches or reasonably suggests: an image capturing apparatus comprising: wherein the setting unit sets the threshold value based on the image capturing history information, and the image capturing history information stored by the storing unit includes at least an image capturing time and an evaluation value of an automatic image capturing; in conjunction with the other limitation of the claim.

Claims 1-4 and 6-14 are allowed due to their direct or indirect dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
7. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698